       Case 2:17-cr-00208-GAM Document 443 Filed 09/23/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                        :
      v.                                :      CRIMINAL ACTION NO. 17-208-1
                                        :
BASIL BEY                               :

                                    ORDER

      This 23rd day of September, 2020, it is hereby ORDERED that Defendant Basil Bey’s

Motion to Bar Application of Mandatory Minimum Provisions (ECF #405) is DENIED.




                                               /s/ Gerald Austin McHugh
                                               United States District Judge
